Hodges, J.
The Penal Code, § 1337, provides that “Coroners shall take inquest . . of all violent, sudden, or casual deaths, when there are no eye-witnesses to the killing or cause of the death, and such death occurs under suspicious circumstances.” By section 1338 of the Penal Code it is provided that “no inquest shall be held over any dead body when the cause of the death was violence, or accident, or act of God, in the presence of witnesses, unless some person makes affidavit of facts raising a suspicion of foul play, when an inquest'shall be had, but at the expense of the party making the affidavit.” The question before this court for adjudication is: Do the words, “when there are no eye-witnesses,” in *524section 1337, supra, and the words, “in the presence of witnesses,” in section 1338, supra, mean that it requires more than one witness to the death before the coroner is divested of his ancient and unlimited jurisdiction to inquire into the cause of death, and expound “crowner’s quest law?” It requires only one witness to effect this result and deprive the officer of the fee incident to the inquiry. Among the rules prescribed for the construction of “all statutory enactments in this State,” it is provided that “the singular or plural number shall each include the other, unless expressly excluded.” Civil Code, § 4, par. 4; Penal Code, § 1, par. 4.

Judgment affirmed.